               Case 2:19-cv-01543-DMC Document 22 Filed 06/25/20 Page 1 of 2


 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     SERENA MEDINA
 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                  -o0O0o-

12
     SERENA MEDINA                                                   No.   2:19-cv-01543-DMC
13

14                           Plaintiff,
                                                                     STIPULATION AND ORDER
15                                                                   FOR EXTENSION OF
                                                                     TIME TO FILE PLAINTIFF’S
16
          v.                                                             REPLY BRIEF
17   Andrew Saul,
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
              It is hereby stipulated between the parties by their opposed counsel, the undersigned, that
21

22   plaintiff may have until July 3, 2020, to file a reply brief in this matter.

23            This is a first request, based on plaintiff’s counsel’s hearing and briefing schedule,
24
     including having just completed a motion for summary judgment, having three hearings today and
25
     tomorrow, and having to prepare a Ninth Circuit brief due several days from today.
26
     Dated:     June 16, 2020                                        /s/ Jesse S. Kaplan
27
                                                                     JESSE S. KAPLAN
28                                                                   Attorney for Plaintiff



                                               [Pleading Title] - 1
               Case 2:19-cv-01543-DMC Document 22 Filed 06/25/20 Page 2 of 2


 1

 2
                                                                     McGREGOR W. SCOTT
 3                                                                   United States Attorney
                                                                     DEBORAH LEE STACHEL
 4                                                                   Regional Counsel, Region IX
 5
                                                                     Social Security Administration

 6
     Dated: June 16, 2020                                              /s/ per e-mail authorization
 7                                                                   IN SEON JEONG
 8                                                                   Special Assistant U.S. Attorney
                                                                     Attorney for Defendant
 9

10

11

12
                                                    ORDER
13

14

15           For good cause shown on the basis of this stipulation, the requested extension of
16
     plaintiff’s time to file a reply brief is extended to July 3, 2020.
17
             SO ORDERED.
18

19
     Dated: June 25, 2020

20                                                         ____________________________________
                                                           DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28



                                               [Pleading Title] - 2
